         Case 3:17-cv-00530-SDD-SDJ         Document 94      11/10/20 Page 1 of 6




                              UNITED STATES DISTRICT COURT

                              MIDDLE DISTRICT OF LOUISIANA


KING                                                                   CIVIL CASE NO.


VERSUS                                                                 17-530-SDD-SDJ


OUR LADY OF THE
LAKE HOSPITAL, INC.


                                         RULING

        Defendant OLOL moved1 to exclude opinion testimony of Jodi Prysock. The Court

denied in part and granted in part2 that Motion. OLOL now asks the Court to reconsider3

and re-urges the Court to exclude Prysock’s opinion testimony entirely.

        In its Motion in Limine, OLOL argued that Prysock was unqualified to provide

expert opinion and that her “her opinion is completely unreliable because it is not based

on the application of scientific, technical, or specialized training or expertise held by Ms.

Prysock”.4 OLOL further argues that Prysock’s opinions are irrelevant and thus of no value

to the trier of fact because the law requires actual knowledge of a communication

breakdown and not negligence or failure to follow best practices5. Notably, OLOL argued

the merits of Prysock’s opinions in its Motion in Limine. It argued that Prysock’s reliance

on OLOL practices, policies and procedures was misplaced because, in OLOL’s view, the




1
  Rec. Doc. 44
2
  Rec. Doc. 77
3
  Rec. Doc. 79.
4
  Rec. Doc. 44-1, p. 7.
5
  Rec. Doc. 44-1, p. 12.

                                             1
         Case 3:17-cv-00530-SDD-SDJ             Document 94       11/10/20 Page 2 of 6




law requires a showing of actual knowledge of a failure in communication and not

negligence or failure to abide best practices.

       In its Motion, OLOL voiced no objection to the fact that Prysock relied upon

observations made in a site visit ordered by the Court in another case. OLOL voiced no

objections to that fact that the policies and procedure evaluated by Prysock were redlined

versions of the hospitals deaf communication policies.

       For the first time in its Motion for Reconsideration, OLOL argues that Prysock’s

reliance materials are “inherently flawed” and therefore her opinion unreliable and

inadmissible6. Specifically, for the first time, OLOL argues that the site visit relied upon by

Prysock was “not done in this matter; rather, it was performed in a separate matter

involving a request for preliminary injunction” and that the policy she reviewed “was

incomplete and outdated”.7

       Plaintiff opposes reconsideration principally because OLOL “raises two completely

new arguments in its motion for reconsideration [without any] explanation for why it did

not raise these novel arguments in its original motion in limine or reply”.8

                                     LAW AND ANALYSIS

       District courts have considerable discretion in deciding whether to reconsider an

interlocutory order.9 In its discretion the Court can decline to consider arguments raised

for the first time on reconsideration without adequate justification.10




6
  Rec. Doc. 79-1, p. 2.
7
  Rec. Doc. 79-1, p. 2-3.
8
  Rec. Doc. 85, p. 3.
9
   Zapata Gulf Marine Corp. v. Puerto Rico Mar. Ship. Auth., 925 F.2d 812, 814-815 (5th Cir. 1991);
Livingston Downs Racing Ass’n, Inc. v. Jefferson Downs Corp., 259 F. Supp. 2d 471, 474-475. (M.D. La.
2002).
10
   McClung v. Gautreaux, Civ. A. No. 11-263, 2011 WL 4062387, at *1 (M.D. La. Sept. 13, 2011).

                                                 2
        Case 3:17-cv-00530-SDD-SDJ             Document 94       11/10/20 Page 3 of 6




       In this case, OLOL offers no good reason why it did not challenge the

underpinnings for Prysock’s opinions in its Motion in Limine. For the first time, OLOL

attempts to find succor in Federal Rule of Evidence 702’s requirement that “the [opinion]

testimony is based on sufficient facts or data”.11           OLOL’s failure to advance this

fundamental argument in the first instance frustrates judicial efficiency and creates more

work for the Court. Notwithstanding the impact on judicial efficiency wrought by this failure

of advocacy, the Court will address the argument.

       The site visit and the policies reviewed by Prysock were the result of a Court

mandate in another case12 which presented the same legal issue, namely did OLOL

provide the plaintiff with adequate communication aids and services under Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (“RA”) and/or Section 1557 of the

Patient Protection and Affordable Care Act, 42 U.S.C. § 18116 (“ACA”).

       On August 23, 2017, another division of this Court, held a hearing on a Motion for

Preliminary Injunction in the matter of Damian Francois v. Our Lady of the Lake Hospital.13

After taking some testimony, the Court ordered counsel for the parties in that case, who

are the same counsel for the parties in this case,

       TO GET TOGETHER AND TO SCHEDULE A VISIT TO OUR LADY OF

       THE LAKE HOSPITAL WHERE PLAINTIFFS' COUNSEL CAN BE SHOWN

       AND DISCUSS AND EVALUATE THE OPERATIONS RELATING TO




11
   Fed. R. Evid. 702(b).
12
   Labouliere v. Our Lady of the Lake Found., No. CV 16-785-SDD-SDJ, 2020 WL 1435156, Rec. Doc. 125
(M.D. La. Mar. 23, 2020).
13
   No. CV 17-393-SDD-SDJ, 2020 WL 6066167, Rec. Doc. 50 (M.D. La. Oct. 14, 2020)(Judge James J.
Brady presiding).

                                                3
Case 3:17-cv-00530-SDD-SDJ     Document 94   11/10/20 Page 4 of 6




PERSONS WITH HEARING AND OTHER DISABILITIES SUCH AS MR.

FRANCOIS WOULD ENCOUNTER.

THE PLAINTIFFS WILL BE ALLOWED TO BE ACCOMPANIED BY AN

EXPERT OR EXPERTS THAT WILL ASSIST THEM WITH THAT.

THE COUNSEL FOR OUR LADY OF THE LAKE WILL BE RESPONSIBLE

FOR HAVING THE REQUISITE PERSONNEL FROM THE HOSPITAL

THERE   THAT    CAN    ANSWER    THE   QUESTIONS.     THEY    WILL

DEMONSTRATE THE POLICIES AND THE PRACTICES OF THE

HOSPITAL   TO    THE   PLAINTIFFS    AND   WILL    ANSWER    WHAT

QUESTIONS ARE NECESSARY. AFTER THAT VISIT AND MEETING IS

CONCLUDED,      IF   THE   COUNSEL   HAVE    NOT    REACHED    AN

AGREEMENT, THEN I WILL SCHEDULE A FULL DAY OF WHEN WE

CAN GO TO THE HEARING ON THIS MATTER.

ANY QUESTIONS? HAVE I MADE MYSELF CLEAR?

MR. WILLIAMS: JUDGE, JUST ONE POINT OF CLARIFICATION. WE WILL

HAVE PEOPLE THERE PREPARED TO ASK QUESTIONS, BUT THIS WILL NOT

BE A DEPOSITION LIKE QUESTIONS?

THE COURT: NO, NO. SAY, WHY DON'T YOU HAVE THIS SCREEN THAT'S

BETTER, OR SOMETHING OF THAT SORT.

MR. BIZER: AND IF THEY COULD, IF THEY CAN SEND OVER WHATEVER

LITERATURE THEY HAVE OR INTERNAL POLICIES AND PROCEDURES

THAT WE CAN SEE IN ADVANCE OF HIS OR HER VISIT.

THE COURT: YOU CAN DO THAT IF YOU HAVE IT.



                                4
          Case 3:17-cv-00530-SDD-SDJ        Document 94      11/10/20 Page 5 of 6




        MR. BIZER: IN ADVANCE OF HIS OR HER VISIT.

        THE COURT: AND I THINK THE REGS REQUIRE YOU TO HAVE THAT

        SOMEWHERE.

        MR. WILLIAMS: HAPPY TO DO IT.14




        Ms. Prysock participated in the site visit ordered by Judge Brady in the related

case. OLOL produced the hospital’s deaf communication policies and procedures in the

related case. Now OLOL argues that Prysock’s reliance on the site visit in the related

case is insufficient because Prysock “review[ed] the modalities available at the time of the

inspection [in the Francois case], not at the time of Ms. King’s hospitalization.”15 The Court

is unpersuaded. If the deaf communication modalities have changed then OLOL may offer

evidence of those changes and cross-examine Prysock. OLOL further argues that

Prysock’s cannot rely upon information imparted at the site visit in the related case

because it “was not a deposition. That is, no person from OLOL that was present during

the inspection was under oath. No transcript or recording of the inspection was made.”16

OLOL argues that it is left in the “untenable position of having to challenge Ms. Prysock’s

veracity and her characterization of what was seen, done, and said during the inspection”.

Again, the Court is unpersuaded. OLOL employees were present, OLOL counsel’s in this

case was present. If Prysock misrepresents the facts and data gleaned at the site




14
   Id. at Rec. Doc. 53, p. 24-25.
15
   Rec. Doc. 19-1, p. 4.
16
   Id.

                                              5
           Case 3:17-cv-00530-SDD-SDJ        Document 94      11/10/20 Page 6 of 6




inspection that is a credibility issue, not a sufficiency of the data issue. Credibility can be

tested by able cross-examination and countering testimony.

          The Motion for Reconsideration17 is DENIED.

          Signed in Baton Rouge, Louisiana on November 10, 2020.




                                          S
                                       CHIEF JUDGE SHELLY D. DICK
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




17
     Rec. Doc. 79.

                                              6
